Citation Nr: 1522054	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date for grant of service connection for coronary artery disease (CAD) prior to August 26, 1996, for accrued benefits purposes.

2.  Entitlement to a rating in excess of 60 percent for CAD for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1972.  He died in December 2009.  The appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, that granted service connection for CAD, effective August 26, 1996, and awarded a 60 percent rating.  The claims file is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  


FINDINGS OF FACT

1.  On August 26, 1996, the RO received the Veteran's claim for, inter alia, "heart trouble".  

2.  The Veteran died in December 2009.  His surviving spouse filed a timely claim for death benefits.

3.  In a November 2011, following a Nehmer review of the Veteran's file, service connection for CAD was granted, effective August 26, 1996, until the date of the Veteran's death, and a 60 percent rating was assigned.

4.  Prior to his death, the Veteran's service-connected CAD was not shown to be manifested by angina on moderate exertion; the preclusion of more than sedentary employment; chronic congestive heart failure; dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 3 metabolic equivalents (METs) or less; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  


CONCLUSIONS OF LAW

1.  For accrued benefits purposes, an effective date prior to August 26, 1996, is not warranted.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121 (West 2014); 38 C.F.R. §§ 3.31(a), 3.151(a), 3.155(a), 3.400, 3.816, 3.1000 (2014).
 
2.  For accrued benefits purposes, the criteria for a rating in excess of 60 percent for service-connected CAD have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 2014); 38 C.F.R. §§ 3.1000(a); 4.7, 4.104, Diagnostic Code (DC) 7005 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Notably, an April 2011 letter also provided the appellant with general disability rating and effective date criteria, including any special provisions relevant to claims reviewed in accordance with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), and Nehmer v. United States Department of Veterans Affairs (Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The appellant has had ample opportunity to respond/supplement the record; she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's pertinent VA treatment records have been secured.  No VA examination was provided as the issue at hand is entitlement to accrued benefits and such benefits, as a matter of law, are determined based only on the evidence of record at the time of the Veteran's death.  As such, the Board finds that an examination is not warranted in this instant case, and the record as it stands includes sufficient competent evidence to decide this claim.  See generally 38 C.F.R. § 3.159(c)(4).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Moreover, an "[a]pplication for accrued benefits must be filed within 1 year after the date of death."  38 C.F.R. § 3.1000(c).  

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  136 F.3d 1296, 1299 (Fed. Cir. 1998).  The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

The adjudication of a claim for accrued benefits must be made based upon the evidence on file at the time of his death, including any VA medical records that must be deemed to have been constructively on file at that time.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed to be constructively in the possession of VA adjudicators and must be obtained).

The Veteran filed a claim for "heart disease" in August 1996.  At that time, ischemic heart disease (to include CAD), was not yet entitled to presumptive service connection due to herbicide exposure, and the Veteran was granted non-service-connected pension, with his CAD evaluated at 60 percent.  The Veteran passed away on December 25, 2009, and his surviving spouse filed for death benefits in January 2010 (within the one-year timeframe for such application).  As noted above, VA initiated a Nehmer review of the Veteran's file in April 2011, following the passage of "liberalizing" regulations that provided for presumptive service connection for certain disabilities in Veteran's with confirmed herbicide exposure.  As a result of such review, in its November 2011 rating decision, the RO granted service connection for CAD, effective August 26, 1996, (the date of the Veteran's claim for "heart disease") with a 60 percent evaluation, for accrued benefits purposes.      

Effective Date

The appellant asserts that an earlier effective date is warranted for the grant of service connection, for accrued benefits purposes.  Specifically, the appellant refers to a 1988 claim for health problems related to service. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  One such exception is provided in 38 C.F.R. § 3.816, which sets forth the effective date rules applicable to veterans covered by the Nehmer legislation (including the Veteran in this matter).  

If VA issued a decision between September 25, 1985 and May 3, 1989, that denied compensation for a covered herbicide disease, the effective date of an award of service connection "will be the later of the date VA received the claim on which the prior denial was based on the date the disability arose" (barring exceptions not relevant here).  38 C.F.R. § 3.816(c)(1).   

The Board acknowledges that the Veteran filed a claim in April 1988 for "Agent Orange" (denied in a November 1988 rating decision) and has considered whether that would warrant an earlier effective date for the grant of service connection for CAD under the provisions of 38 C.F.R. § 3.816(c)(1).  The Board notes that the regulation would provide for an earlier effective date if VA's rating decision "denied compensation for the same covered herbicide disease" (emphasis added).  However, the Veteran did not specify (at any point during the pendency of the April 1988 claim) for what Agent Orange-related disease or symptoms he was asserting service connection, and the medical evidence of record at that time does not suggest a diagnosis or symptoms of heart disease.  (See, e.g., August 1983 VA Medical Certificate (noting obesity, chronic headaches and shortness of breath attributed to smoking, and rule out hypothyroidism) and August 1983 Physical Examination (noting a reported history of murmur/palpation and possible hypertension, but on clinical examination no heart enlargement, normal sinus rhythm, good pulse, and no murmur).  Furthermore, he failed to report for an examination that could have identified a diagnosis or symptoms of heart disease, and his claim was ultimately denied for failure to prosecute.  (See November 1988 rating decision; see also May 1988 correspondence (informing the Veteran that he needed to schedule an Agent Orange examination) and July 1988 correspondence (informing the Veteran that his claim may be disallowed if he failed to report for examination)).  Consequently, the Board finds that it may not be reasonably construed that VA denied compensation for ischemic heart disease in its 1988 decision, and, thus, an effective date based on the April 1988 claim is not warranted.  See 38 C.F.R. § 3.816(c)(1).  Additionally, the record is silent as to any communication from the Veteran between the November 1988 denial and May 3, 1989.  Thus, service connection based on the provisions of 38 C.F.R. § 3.816(c)(1) is not warranted.

Class member claims pending on May 3, 1989, or received by VA between that date and the effective date of legislation establishing presumptive service connection for the covered disability will be effective "the later of the date such claim was received by VA or the date the disability arose" (barring exceptions not relevant here).  38 C.F.R. § 3.816(c)(2).  In this case, the Veteran's claim was received on August 26, 1996, which is the effective date currently assigned.  The Board notes that it need not consider, as regards the August 1996 claim, when the disability arose, as, under the governing regulation, it could not support an effective date prior to the date the claim was received.  

The Board has considered whether any other evidence of the record, prior to August 26, 1996, may be considered as a claim (formal or informal) for heart disease.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a); see Brannon v. West, 12 Vet. App. 32, 34 (1998).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

A claim received on July 19, 1996, asserts entitlement to service connection for PTSD, pneumonia, residuals of concussion, and a vision disability, but is silent for any ischemic heart disease or symptoms.  Thus, the Board finds that it was not a claim for ischemic heart disease and cannot support an earlier effective date for an award of service connection for such disability.  To the extent that a July 1996 private psychiatric treatment record notes a past medical history of hypertension and angina, there is no indication that the Veteran indicated to apply for such disability at that time, and reports of examination can only constitute informal claims for increase or to reopen a previously denied claim.  See 38 C.F.R. § 3.157.  Thus, the Board finds that there is no indication in the record of any claim for ischemic heart disease, formal or informal, prior to August 26, 1996.  Consequently, the Board finds that an effective date prior to August 26, 1996, is not warranted, and the appellant's appeal as to this issue must be denied.

Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

Under the regulation in place at the time the Veteran filed his claim for "heart trouble," (later diagnosed as coronary artery disease), a 60 percent rating under 38 C.F.R. § 4.104, Code 7005, is warranted for residuals of acute coronary occlusion or thrombosis, or a history of substantiated angina attacks, such that more than light manual labor is not feasible.  A 100 percent rating under Code 7005 requires angina on moderate exertion or the preclusion of more than sedentary employment.

The relevant regulation was revised in 1998.  Under the revised regulation, a 60 percent rating for CAD is warranted where there has been more than one episode of acute congestive heart failure in the past year; or, a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; or, a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, where there is left ventricular dysfunction with an ejection fraction of less than 30 percent. 

In the instant case, a December 1996 rating decision denied the Veteran's claim for service connection for a heart condition because, essentially, there was no nexus to service.  However, the RO determined that the Veteran was "unable to secure and follow a substantially gainful occupation due to cardiac disability and neuropsychiatric conditions and granted entitlement to non-service-connected pension, assigning a 60 percent rating for arteriosclerotic heart disease with congestive heart failure, angina, and hypertension.   In the November 2011 rating decision on appeal, the RO noted that the 60 percent rating assigned for this disability in 1996 was binding (and, thus, a lower rating could not now be assigned.)  The appellant asserts, generally, that the Veteran's condition was severe enough to warrant a higher disability rating.

The Board acknowledges at the outset that the record regarding the Veteran's ischemic heart disease is sparse, which limits the Board's ability to assess the severity of his (now service-connected) CAD.  However, the nature of the instant claim (accrued benefits) limits VA to consideration of the evidence in the Veteran's file at the time of his death, or any records constructively in VA's possession at that time.  (It is not alleged, or evident from the record, that additional, pertinent records constructively in VA's possession as of December 2009 are outstanding.)  Thus, the Board is precluded from conducting additional evidentiary development and must base its decision on the record as it stands.  

A July 1996 VA treatment record notes complaints of non-cardiac heart pain.  A cardiac consultation was performed at that time, and the results were a benign examination.  The record notes that myocardial infarction was ruled out in a May 1995 private treatment record.  A July 1996 VA Agent Orange examination notes a history, since 1970, of angina pectoralis, requiring daily medication; no cardiovascular symptoms were noted on physical examination.  An October 1996 VA psychiatric evaluation notes a history of angina and congestive heart failure, without further comment.  Radiology from October 1996 notes that changes are suspicious for very mild congestive heart failure.  

July through December 1996 private psychiatric treatment records note that the Veteran's then-current medical problems included angina, treated with medication.  A September 1996 private psychiatric treatment record notes the Veteran's report of angina and mild congestive heart failure.  An October 1996 private echocardiogram associated with diagnosed congestive heart failure was within normal limits.  

An August 1996 report of contact with the appellant notes her lay statement that the Veteran may have a heart condition, but that it did not limit the Veteran.  

An October 1998 VA treatment record notes a history of CAD and congestive heart failure.  It also notes his inability to walk, but that was attributed to leg and neck/shoulder pain.  He was instructed to work on exercising.  A March 1999 VA treatment record notes a history of CAD and congestive heart failure.  A March 1999 VA mental health triage form notes the need to evaluate the Veteran for an electric wheelchair, adaptive devices, and a ramp, but does not specify the reason for such accommodations.  

A March 1999 treatment record notes that the Veteran was in a wheelchair and did not drive, but those limitations were attributed to histories of rheumatoid arthritis and a seizure disorder, respectively.  March and June 1999 private treatment records note the use of heart medication, with no further information provided.  An April 1999 private psychiatric treatment record notes angina as a current medical problem, without further elaboration.  He was also described as having "multiple severe medical problems," but what specific problems those were, and the nature of the symptoms, was not stated.  A private May 1999 hospital admission record (related to psychiatric treatment) notes a history of angina and congestive heart failure, diagnosed in 1995, without further comment.  On physical examination, sinus tachycardia of uncertain etiology was noted.  A June 1999 private psychiatric treatment record notes that the Veteran was a "sedentary individual," but did not discuss whether he was sedentary by choice or by medical necessity (and, if so, due to what disability/ies).  A July 1999 private psychiatric treatment record notes that the Veteran suffered from multiple medical problems and was attempting to make his home more handicapped accessible, but did not elaborate on the nature of the medical problems/handicaps.  

On March 2000 VA psychiatric examination, the Veteran reported that he was unable to walk due to osteoarthritis and also had congestive heart failure.  A November 2000 VA treatment record notes that the Veteran was unable to travel, but did not specify what disabilities prevented him from doing so.  Likewise, January 2001 VA treatment records note requests for a high rise toilet seat and motorized wheelchair, without specifying the conditions that would support such requests.  A May 2001 VA treatment record notes diagnoses of CAD and congestive heart failure, without comment as to their symptoms or severity.  That record also notes that the Veteran was unable to travel for medical appointments, but his inability to travel was attributed to his severe degenerative joint disease and diabetic neuropathy.

A May 2001 letter from the Veteran's treating physician notes that the Veteran experiences "multiple medical problems, including CHF, CAD, degenerative joint disease, diabetes, and severe neuropathy and peripheral artery disease.  For those reasons, he is unable to sit for extended periods of time and has difficulty travelling."  However, the physician did not indicate the extent to which the cardiac disabilities, themselves, limit the Veteran's activities, or the severity of those symptoms.  (The Board notes that the Veteran's neuropathy was explicitly described as "severe".)  A July 2001 letter from the same physician notes diagnoses including CAD and congestive heart failure, as well as Veteran's own belief that he cannot travel long distances due to the combination of diagnoses.  However, the treating physician did not, himself, assess the nature of the Veteran's heart disabilities, and the Veteran did not elaborate as to what specific symptoms made travel impossible.  (A separate July 2001 letter from the same physician reports the wife's allegations that the Veteran cannot perform his activities of daily living due to posttraumatic stress disorder.)

The Board has considered the appellant's request for an increased rating under both the rating criteria in effect in 1996 and the revised (1998) criteria.  Unfortunately, there is no evidence to support a higher evaluation under either criteria.  

A 100 percent rating under the 1996 criteria requires angina on moderate exertion or the preclusion of more than sedentary employment.  While the record notes a history of angina/CAD/congestive heart failure (heart disease), limited mobility, and a description of the Veteran as "sedentary," the nature/severity of the heart disease is not described, the mobility limitations were attributed to other conditions, and the "sedentary" descriptor was not further clarified as to whether it was by medical necessity or personal inclination.  The Board acknowledges the statements from the Veteran's treating physician indicating that he was severely disabled due to the combination of his multiple medical diagnoses, but those statements address the general state of the Veteran's health and do not address the severity of the Veteran's service-connected ischemic heart disease specifically.  The only competent (medical) evidence that address the severity of his heart disease characterizes it as "mild."  (The lay testimony of record is not shown to be competent to clinically assess the severity of the Veteran's heart disease, which is a medical question.)  Thus, there is no information in the record, as it existed at the time of the Veteran's death, demonstrating that he experienced angina on moderate exertion, or that more than sedentary employment was precluded due to CAD, and the record does not support a 100 percent rating at any time under the criteria in effect in 1996.  
   
A 100 percent rating under the revised (1998) criteria requires evidence of chronic congestive heart failure or certain clinical findings regarding METs and ejection fractions.  There are no records addressing the required clinical findings, and, while a history of congestive heart failure is generally reported, it is described as "mild," with no diagnosis of chronic congestive heart failure or any relevant treatment, with the exception of medication for, in general, a heart condition.  Thus the relevant evidence of record does not support a 100 rating at any time under revised 1998 criteria.

The Board has considered whether a higher rating is warranted under any other Codes in effect in 1996.  However, there is no evidence that the Veteran had rheumatic heart disease or an enlarged heart (Code 7000), pericardial adhesions (Code 7003), hypertensive heart disease with more than sedentary employment precluded (Code 7007), hyperthyroid heart disease (Code 7008), syncope attacks requiring a pacemaker (Code 7015), heart valve replacement (Code 7016), or bypass surgery (Code 7017).  Likewise, under the revised (1998) ratings, there is no evidence of valvular heart disease, endocarditis, pericarditis, pericardial adhesions, syphilitic heart disease, myocardial infarction, hypertensive heart disease, hyperthyroid heart disease, supraventricular arrhythmias, ventricular arrhythmias, atrioventricular block, heart valve replacement, coronary bypass surgery, implantable cardiac pacemaker, cardiac transplant, or cardiomyopathy (Codes 7000-7004 and 7006-7020), or the relevant clinical findings (such as METs or ejection fraction) that would allow for a rating by analogy under one of those codes.  The Board acknowledges the private nexus letter noting "peripheral artery disease"; however, the current rating assigned encompasses CAD, and a rating in excess of 60 percent under codes 7101-7122 requires a diagnosis of aneurysm, traumatic arteriovenous fistula, arteriosclerosis obliterans, thrombo-angiitis obliterans, Raynaud's syndrome, erythromelalgia, varicose veins, or post-phlebitic syndrome, none of which is shown in the record.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The limited assessment of symptoms available in the record - history of angina, congestive heart failure, and CAD, as well as the use of medication, are all encompassed by the rating schedule.  The schedular rating assigned throughout the period for consideration is, therefore, adequate; referral of the claim for extraschedular consideration is not required.

To the extent that the appellant's January 2012 notice of disagreement may be read as asserting a claim for TDIU, based on the Veteran's overall disability picture, the Board notes that such claim was asserted by the Veteran during his lifetime and was granted, effective July 19, 1996, in an August 2001 rating decision.  Thus, the Board need not consider that issue further.  Additionally, to the extent that the appellant's notice of disagreement asserts entitlement to service connection for diabetes mellitus, the Board notes that the Veteran was service-connected for such disability during his lifetime (effective December 29, 2000).  

In summary, the Veteran did not have a claim for ischemic heart disease pending prior to his August 26, 1996, claim, and regulations prohibit the grant of an effective date for service connection prior to VA's receipt of that claim.  Furthermore, the evidence of record at the time of the Veteran's death does not support the award of a rating in excess of 60 percent for CAD at any time prior to his death.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the greater weight of the evidence is against the claimant's appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date for grant of service connection for coronary artery disease (CAD) prior to August 26, 1996, for accrued benefits purposes is denied.

Entitlement to a rating in excess of 60 percent for CAD for accrued benefits purposes is denied.





____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


